TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00240-CV


                                     L. L., Jr., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
          NO. 51130, THE HONORABLE CHERYLL MABRAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant L.L., Jr. has filed an unopposed motion to dismiss this appeal. We

grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Appellant’s Motion

Filed: June 9, 2021